Title: To George Washington from Allen McLane, 9 June 1794
From: McLane, Allen
To: Washington, George


               
                  Respected Sir
                  State of Delaware Kent County,June 9th 1794
               
               from a conviction that you have bene much exersiseed and troubled from applications and concerns that respect your importent duties as president I have omited to state my objections before this time to the office of Marshall you ware pleased to
                  
                  Commission me to.  a strong attatchment to the Genl Goverment in adition to the regard I have for your Patronage determined me to except. Given up Some State advantages I then had and prospects of more not Doubting but Congress would have made provision for the Expences of the offisors Under the Goverment. four years Experiance has Convinced me that I have nothing to Expect from Congress and has determined me to State the fact to you that the office Under the provision I have acted better than four years. taking all things in to Consideration brings me in Debt. I Cannot Get men of integrety to assist me as Deputy marshall if I would give them all the fees for the Constitution and laws of this State Bars all offisors Under the Genl Goverment from holding any office of Trust or profit Under this Goverment.
               I have to neglect all other Concerns to attend to the duties of the office which laies at Extream parts of the State it is an office of Considerable trust but no profit.
               I am Sensable you Cannot alter the law but if you Could add Some appointment of profit that in your opinion I might be Capable of filling with reputation it would lay me Under fresh obligations Should their be no opening in this State and one offer in Penselvania it would Sute me to meove their that being my place of nativety. I am Sincearly your freind
               
                  A. McLane
               
            